                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                                  3:16-cv-378-MOC
                              (3:12-cr-13-MOC-DCK-6)

OTIS SUTTON,                        )
                                    )
           Petitioner,              )
                                    )
     vs.                            )                       ORDER
                                    )
UNITED STATES OF AMERICA,           )
                                    )
           Respondent.              )
___________________________________ )

       THIS MATTER is before the Court on its own motion, a Motion to Stay filed by counsel

for Petitioner, (Doc. No. 14), and the Government’s Motion to Dismiss, (Doc. No. 13).

       On June 17, 2016, Petitioner filed a Motion to Vacate pursuant to 28 U.S.C. § 2255 through

counsel. (Doc. No. 1). The matter was then stayed for several years pending the Fourth Circuit’s

and United States Supreme Court’s consideration of several pertinent cases. See (Doc. No. 6). On

April 16, 2020, the Court ordered the parties to file a Response indicating why the stay should not

be lifted based on the United States Supreme Court’s decision in United States v. Davis, No. 18-

431. The parties initially agreed that the stay should be lifted and the case should be reopened,

(Doc. No. 11), and the Government filed a Motion to Dismiss, (Doc. No. 13). However, counsel

for Petitioner has now filed this Motion to Stay pending the Fourth Circuit’s decision in United

States v. Taylor, No. 19-7616 in which a certificate of appealability was granted, in part, on the

issue of whether attempted Hobbs Act robbery categorically qualifies as a predicate crime of

violence for purposes of 18 U.S.C. § 924(c). (Doc. No. 14). Counsel for the Government consents

to this Motion to Stay. (Doc. No. 14 at 3).


                                                1



         Case 3:16-cv-00378-MOC Document 15 Filed 06/16/20 Page 1 of 2
       The Court finds that the Motion to Stay is in the interest of justice and judicial economy

and will be granted. The pending Motion to Dismiss, (Doc. No. 13), will be denied as moot.

       IT IS, THEREFORE, ORDERED that:

       1.     Petitioner’s Motion to Stay, (Doc. No. 14), is GRANTED.

       2.     The Government’s Motion to Dismiss, (Doc. No. 13), is DENIED as moot.

       3.     This case is held in abeyance pending the Fourth Circuit’s consideration of Taylor,

              No. 19-7616. The Government shall have 60 days following the Fourth Circuit’s

              issuance of its mandate in Taylor file an answer, motion, or other response to the §

              2255 Motion to Vacate.



                                        Signed: June 16, 2020




                                                2



         Case 3:16-cv-00378-MOC Document 15 Filed 06/16/20 Page 2 of 2
